Citation Nr: 0605504	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-33 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of a service-connected psychiatric disability, to 
include post-traumatic stress disorder and bipolar disorder, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1993 to January 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, RO granted service 
connection for post-traumatic stress disorder (PTSD).  An 
initial evaluation of 10 percent was assigned to this 
disorder.  In addition, the RO denied entitlement to service 
connection for a bipolar disorder.  The veteran appealed the 
evaluation of his PTSD and the denial of service connection 
for the bipolar disorder.

The Board issued a decision in March 2005 in which it granted 
entitlement to service connection for a bipolar disorder.  It 
also determined that the evaluation of the PTSD was 
inextricably intertwined with the issue of evaluating the 
veteran's bipolar disorder.  Therefore, the evaluations of 
these disorders was remanded to the Agency of Original 
Jurisdiction (AOJ) for further adjudication.

By rating decision of July 2005, the AOJ evaluated the 
veteran's service-connected psychiatric disability as 50 
percent disabling.  The case has now returned for appellate 
consideration.  


FINDINGS OF FACT

The veteran's PTSD and bipolar disorder are manifested by 
occupational and social impairment with deficiencies in most 
areas; but not a total occupational or social impairment.



CONCLUSION OF LAW

The criteria for a schedular disability rating of 70 percent, 
but not more, has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 
9432 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in June 2002.  While this letter was issued prior to 
the grant of service connection, the initial evaluation of 
the veteran's psychiatric disability is a "down stream 
issue" to the grant of service connection and additional 
VCAA notification is not required.  See  VAOPGCPREC 8-2003.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
VA.  The Statement of the Case (SOC) issued in September 
2003, and Supplemental Statements of the Case (SSOC) issued 
in August 2005, informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The initial adverse decision in this claim was issued in 
November 2002.  The VCAA notification was issued prior to 
this adverse decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified private and VA treatment.  
These records have been obtained and associated with the 
claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided a VA compensation examination in October 
2002.  This examination noted an accurate medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The RO request for this VA compensation 
examination clearly indicates that the veteran's claims file 
was made available for the examiner to review, and based on 
the history presented in his report, it appears that such a 
review was conducted.  Therefore, the VA examination report 
is adequate for VA purposes.  

The veteran was given an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in November 2003.  He declined this opportunity.  Based on 
the above analysis, the Board concludes that further 
development is not required and adjudication of this claim is 
appropriate at this time.

The Board remanded this case in March 2005 for the AOJ to 
evaluate the veteran's psychiatric disability.  Such action 
was conducted in the rating decision of July 2005 and the 
veteran was notified of this action in the SSOC issued in 
August 2005.  The Board finds that the AOJ has fully complied 
with its remand instructions and the remand instructions do 
not require further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of a Psychiatric Disability

The veteran has claimed that his service-connected 
psychiatric disability has resulted in severe social, 
industrial, and emotional impairment.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Where a veteran appeals the initial 
rating assigned for a disability, if later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 
9432.  The 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

A 100 percent evaluation is assigned where there is a total 
occupation and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has issued important guidance in the application of 
the current psychiatric rating criteria.  The Court held that 
the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
11-20 is defined as "some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communications (e.g., largely incoherent 
or mute).  A score of 41-50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupational or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF score of 61-70 is defined as "some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

Turning to the evidence, on the veteran's separation 
examination in December 1998 he did not report any medical 
history of psychiatric symptoms.  A psychiatric evaluation 
was not provided.  

A private discharge summary noted that the veteran was 
hospitalized in March 2002 for an exacerbation of his 
psychiatric symptomatology.  It was noted that he had been 
diagnosed with bipolar affective disorder the month before.  
The veteran was reported to be employed and had no other 
previous psychiatric history.  He was now noted to be 
disorganized, thoughtless, without sleep, and with increased 
irritability and agitation.  The veteran's symptoms escalated 
to the point where he hit his father and sustained a fracture 
to his hand while his father had two lacerations to his face, 
requiring eleven stitches.  In February, the veteran had been 
discharged on a week supply of Depakote, which he 
subsequently did not refill upon returning to New Mexico.  
The veteran returned to Albuquerque and was arrested 
secondary to disorderly conduct.  While in custody, he 
assaulted a correction officer.  The veteran dened symptoms 
of mania; however, he was quite guarded during the interview.  
The veteran was admitted for the safety for himself and 
others, and he requested transfer to a VA facility for his 
care. 

The veteran's father reported symptoms consistent with mania 
including decreased sleep, distractibility, grandiose ideas 
including thinking that he could save the nation after 
September 11, flight of ideas, pressured speech, spotless and 
reckless behavior.  It was noted that the veteran did not 
cooperative with his private healthcare providers during his 
brief hospitalization in March 2002.  He was transferred to 
VA care.

During his brief private hospitalization in March 2002, he 
was given psychiatric evaluation.  The veteran essentially 
denied all symptoms.  He was alert, oriented to person, 
place, and time.  He had good eye contact but was extremely 
guarded in his presentation.  He frequently cited concerns 
regarding confidentiality, not wanting to be talked to like a 
patient, and not being able to give information for his 
behavior because of confidentiality reasons.  His affect was 
guarded and irritable.  His speech was normal rate and tone.  
His thought process was extremely tangential, disorganized, 
and paranoid.  He dened any specific auditory or visual 
hallucinations as well as any homicidal and suicidal 
ideation.  He told the examiner that he was in charge of the 
prisoners at Guantanamo Bay in Cuba, that he is an anti-
terrorism expert, and that he got incarcerated because he was 
running downtown without a shirt on.  He related that he 
could not tell us why he was running downtown without a shirt 
but claimed "That is confidential between I and the law 
enforcement officer."  He then made references to observing 
an individual "carrying a black box, Arab speaking, and 
asking about how to get to Arizona."  The veteran reported 
his belief that because he is an anti-terrorism expert that 
he needed to investigate this as a possible terrorists.  
There was no significant psychiatric history until 
approximately February 2002 when he was hospitalized with a 
diagnosis of bipolar affective disorder.  He was actually 
hospitalized involuntarily at that time and a treatment 
guardian was granted.  In February 2002, he visited his 
parents, which resulted in a physical assault on his father 
with both of them taking to the emergency room for medical 
treatment.  Apparently the patient broke his hand in this 
altercation.  He was discharged on Depakote, Prolixin, and 
Cogentin.  Apparently the veteran was suppose to follow up 
with the VAMC and he apparently was there and was quite 
disorderly.  The examiner reported that this was why the 
veteran got incarcerated.  That is, the veteran was not 
downtown at all, but instead at VAMC.  The veteran was 
reported to have divorced his first wife after their child 
drowned.  The veteran worked the past three years as a 
security officer in bars.  He apparently had a girlfriend.  
The diagnoses were bipolar affective disorder, manic with 
psychotic features by history.  His global assessment of 
functioning (GAF) score was 20.

A VA discharge summary for a period of hospitalization from 
March to May 2002 noted a medical history similar to the 
private hospital reports of March 2002.  However, it was 
noted that the veteran had frequently changed jobs since his 
separation from the military.  The admission examination 
noted that the veteran was alert and oriented.  The veteran 
displayed good hygiene.  He was friendly, cooperative, at 
times overly polite to the point of being obsequious.  His 
speech was pressured, large amount, normal volume, clarity, 
and prosody.  The veteran's thought process was 
circumstantial to tangential.  His affect had a limited 
range, and was labile.  He reported that his mood had "been 
better."  The veteran's thought content was delusional 
(regarding military duty and thoughts of his son's death), 
but he denied any suicidal ideation.  He also denied any 
auditory or visual hallucinations, no ideas of reference, no 
thought projection.  The veteran's insight and judgment were 
assessed as being poor.  Attention and concentration were 
also poor.

During hospitalization, the veteran was given both lithium 
and risperidone treatment.  Shortly after admission the 
veteran's agitated behavior began to escalate.  This was 
thought to be secondary to an inability to continue masking 
his symptoms, being in an environment with other manic 
patients, the approaching third anniversary of his son's 
death, and possibly a reaction to his new medications 
(although it was thought very unlikely that three to four 
days of lithium or risperidone would trigger such behavior).  
However, this behavior was still not as flagrant as the 
history of the veteran's behavior in February.  As the 
veteran finished the second week of his hospitalization, his 
behavior began to improve and he seemed to be responding well 
to his medications.  A Duke Mania Rating scale was performed 
every few days on the veteran.  He had a score of 33 on April 
3, 2002 which eventually decreased to a score of 8 on April 
23, 2002.  By the time of discharge, the veteran was sleeping 
well every night, was able to engage in group and individual 
psychotherapy on a regular basis (although he continued to 
have fairly concrete thinking), and demonstrated greatly 
improved insight and judgment.  The veteran expressed his 
belief that he had been suffering from mania, which had 
caused him to behave in a manner unlike himself, and that he 
believed he needed medications to make him feel better and 
act appropriately.  The veteran informed his healthcare 
providrers that he was willing to take these medications.  

Neuropsychological testing was obtained and indicated 
delusional disorder with cluster B traits.  It was not felt 
that these results necessarily contradicted the veteran's 
diagnosis of bipolar affective disorder mania with psychotic 
features.  The veteran's predominant symptoms on admission to 
the VA were in fact delusions with evidence of residual mania 
and a history of clearly meeting mania criteria in February 
2002.  Schizoaffective disorder was also included in the 
differential diagnosis.  It was felt that a final diagnosis 
may not be completely clear until the veteran has had 
adequate time to declare himself.  The veteran eventually 
decided that he should move to Oregon in order to be near his 
parents as he had no social support in Albuquerque.  This was 
generally hailed as a very good idea.  At the time of 
discharge he was considered to be no danger to himself or 
others.  He was considered to be capable of managing his own 
funds and administering his own medications although it was 
suggested to the veteran that he allow his parents to assist 
him in administering his medications for the first few days 
after his discharge.  The final diagnoses were bipolar 
affective disorder (Type I) with a recent episode involving 
mania with psychotic features.  His GAF score at the time of 
discharge was 65.

The veteran was afforded a VA compensation examination in 
October 2002.  He reported being divorced for two years, but 
had been separated from his spouse since 1998.  His 18-month-
old son tragically died in an accident in April of 2000.  The 
veteran works as a janitor in a Work Study Program at the 
local VAMC.  Prior to that, he worked in landscaping at the 
VAMC for three months.  The veteran expressed interest in 
attending college sometime the following year.  He stated 
that he had a history of manic and depressive episodes during 
which he suffered severe suicidal ideation.  During these 
episodes, he had attempted suicide and most recently 
attempted to kill himself by slitting his wrists three weeks 
before.  Currently he stated that his mood is euthymic.  
However, he complained of suffering from chronic sleep 
disturbance in which he had difficulties falling asleep.  He 
denied having problems with appetite, energy, or motivation.  
He also denied feeling hopeless or worthless but admitted 
that as recently as three weeks before, he felt hopeless and 
worthless that lasted one day.  When asked why his mood 
worsened and then improved, the veteran stated that he was 
having work-related stressors working in landscaping at the 
VAMC.  He added, "I felt I was going to fail but since I've 
switched jobs from pulling weeds to working as a janitor, I'm 
more happy."  The veteran added that he had occasional 
intrusive recollections of traumatic experiences from active 
service.  The veteran noted that he took Paroxetine, Lithium, 
and Geadone[?] medications.  He noted that he started keeping 
to himself.  He added that his marriage ended because his 
wife was unfaithful.  He also complained of having suffered 
from some symptoms of depression related to the death of his 
son.  However, he stated that he was no longer depressed 
about that loss.  The veteran added that he had no close 
friends.  When asked why, he emphasized that he prefered to 
be left alone.  He claimed that he had lost interest in 
previously-pleasurable activities such as biking, working 
out, and making friends.  Further, he stated that he had 
difficulties with both hypervigilance and an exaggerated 
startle response and indicated that he avoided reminders of 
his in-service experiences.  When asked to describe one of 
his worst episodes of depression and mania, the veteran said, 
"In March of 2002, I got hysterical that lasted three to 
four days.  I stripped my shirt off, screaming down the 
sidewalk.  I was scared there was gonna be a nuclear 
explosion.  They put me in jail for 12 days and I didn't 
sleep at all.  I was spending too much money then."  

On examination, the veteran appeared as a cooperative, 
casually dressed, well-groomed, young man who was oriented to 
person, place, time and purpose of his evaluation.  There was 
no evidence of hallucinations, delusions, or of significant 
cognitive impairment.  The veteran had suffered from a 
history of psychotic ideation given his past difficulties 
with auditory hallucinations.  For example, he stated that in 
March of 2002, voices told him that there was going to be a 
nuclear explosion.  The veteran denied having current 
difficulties with suicidal, homicidal, or psychotic ideation.  
However, he admitted to having psychotic ideation as recently 
as March 2002, with suicidal ideation and an attempt made as 
recently as three weeks ago in which he attempted to slit his 
wrists.  The veteran complained of suffering from a 
chronically-dysphoric and occasionally euphoric mood and he 
displayed a restricted range of affect.  The examiner found 
that the veteran appeared to meet the DSM-IV criteria for 
bipolar disorder, mixed with history of psychotic features as 
well as PTSD, chronic and mild secondary to experiences he 
had while in active service.  The veteran's DSM-IV symptoms 
of bipolar I disorder, most recent episode mixed with 
psychotic features, included a distinct period of abnormally 
and elevated expansive or irritable mood with inflated self-
esteem and grandiosity, decreased need for sleep, flight of 
ideas, and distractibility.  The veteran suffered from mixed 
episode of bipolar disorder given that he suffered from both 
a manic episode and a major depressive episode most recently.  
The veteran's DSM-IV mild PTSD symptoms included the 
following: He was exposed to traumatic events while in active 
service, in which he responded with feelings of helplessness 
and horror.  He persistently re-experienced these events.  He 
persistently avoids stimuli associated with these events and 
had a numbing of general responsiveness and he suffered from 
persistent symptoms of increased arousal.  The veteran 
suffers from severe social, industrial, and emotional 
impairment as a result of his bipolar disorder.  His level of 
social, emotional and industrial impairment due to PTSD 
appeared to be in the mild range.  The diagnoses were bipolar 
disorder mixed with psychotic features, and chronic/mild 
PTSD.  His GAF scor was 41 noting a serious social and 
emotional impairment.

After reviewing the totality of the evidence, the Board finds 
than an increased evaluation to 70 percent is warranted for 
the appellant's service-connected psychiatric disability for 
entire period since he filed his initial claim in May 2002.  
Immediately prior to the veteran's grant of service 
connection, there was evidence of grossly inappropriate 
behavior.  He was delusion, dangerous to himself and others, 
required a guardian, and had had difficulty at his job.  His 
disability was of active psychotic proportions and his GAF 
was 20.  It was also established that he required a 
restraint, due to the extent of his manifestations.  
Thereafter, the veteran received an extensive period of 
hospitalization.  While hospitalized, he was closely 
monitored and, during this controlled time-frame, there was 
an indication of improvement.  However, upon his release from 
the hospital, he was encouraged to stay with his parents in 
order that they could help him manage his medication and 
money.  When out of the controlled environment of the 
hospital, he felt that he would fail in his job pulling 
weeds.  This employment was with a local VA medical facility 
and appears to be in a somewhat protected environment.  He 
related that he had work related stressors and that his mood 
had worsened.  There had been a recent self-destructive act, 
with an assessment that there was severe impairment with a 
corresponding GAF of 41.  It appears that the only sustained 
social relationship the veteran has had since May 2002 is 
with his parents. 

Although there is a conflict in the evidence, the Board finds 
that the evidence of improvement following a prolonged period 
of hospitalization in a controlled environment is not an 
adequate indicator when a GAF of 41 is reached shortly 
thereafter and the veteran had had difficulty in his job of 
pulling weeds.  The Board finds this evidence is analogous 
the rating criteria for a 70 percent evaluation for 
occupational and social impairment with deficiencies in most 
areas to include work, family, judgment, thinking, and mood.

However, the evidence does not support a total evaluation 
under the criteria at Codes 9411 and 9432.  While the veteran 
suffered an episode of severe impairment in March 2002, with 
a GAF score of 20 during his hospitalization in March 2002, 
this period predates his claim for service connection and is 
outside the current appeal period.  See 38 C.F.R. § 3.400.  
Since May 2002, the veteran appeared at his worst on 
examination in September 2002, when he had an episode of 
severe depression with suicidal ideation.  However, this 
episode occurred on just one day and was quickly resolved.  
It does not appear to the Board that this episode amounted to 
a persistent danger of hurting himself and others.  There is 
no evidence of homicidal ideation or any type of unprovoked 
violent behavior since his hospitalization in March 2002 when 
he was placed on medication.  On examination in October 2002, 
the veteran had no suicidal or homicidal ideation and stated 
that he was doing much better with the change in his job 
tasks.

There is no evidence that since May 2002 the veteran 
neglected his personal hygiene/appearance, had any gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform activities of daily living, spatial disorientation, 
or significant memory loss.

The May and October 2002 examinations did find evidence of 
social isolation from family and co-workers, suspicion, 
anxiety, mild depression, and intrusive thoughts of combat.  
However, while obviously strained and difficult, the evidence 
still shows that in recent years the veteran has been able to 
maintain his relationship with his parents.  He has also been 
able to maintain employment since May 2002, first in 
landscaping and then as a janitor.  The veteran has not 
reported any problems with co-workers or superiors.  It is 
acknowledged by the Board that the veteran's psychiatric 
disability has interfered with his occupational productivity; 
however, this degree of impairment has obviously not resulted 
in an inability to establish or maintain employment.  

Since May 2002, the veteran appears to be mildly depressed in 
connection with his PTSD.  While these symptoms have 
interfered with his social and industrial adaptability, there 
is little evidence that these symptoms have interfered with 
his ability to function independently, appropriately, and 
effectively.  The veteran has presented clear evidence that 
he could function independently by his work at the VAMC.  
Prior to March 2002, there was some evidence of inappropriate 
functioning regarding his isolation from family, delusions, 
and an inability to manage his money.  However, the VA 
hospitalization reports in May 2002 noted that these symptoms 
had been alleviated or significantly improved with his 
medication treatment.  Since May 2002, the veteran has been 
effective at maintaining social relationships with his 
parents and maintaining employment.  

Turning to the GAF scores, the lowest score assigned was in 
May 2002 with a score of 41.  This represented serious 
psychiatric symptoms.  Even with his serious symptoms, the 
veteran still presented evidence that he could maintain 
relationships with his parents and a history of maintaining 
employment.  His GAF score was significantly higher at 65 on 
the discharge summary of May 2002.  Overall, these scores 
appear to reflect that the veteran suffers with serious 
psychiatric symptoms.  However, these scores, when 
considering the veteran's ability to maintain effective 
employment and recent history of maintaining family 
relationships, show a disability picture more analogous to a 
70 percent evaluation rather than a 100 percent evaluation.

Based on the described symptomatology and the assigned GAF 
scores, the Board finds that the preponderance of the medical 
evidence and opinion does not support a 100 percent schedular 
evaluation under Diagnostic Codes 9411 and 9432.  The lay and 
medical evidence reveal that, while at times it is difficult 
and strained, the veteran is still capable of maintaining 
effective social and work relationships.  Therefore, Board 
finds that the preponderance of the evidence is against a 
finding that a schedular rating in excess of 70 percent at 
any time during the appeal period is warranted.  It is also 
determined that the veteran's psychiatric symptoms have not 
significantly improved since May 2002 and, therefore, a 
uniform rating is warranted in this case.  See Fenderson, 
supra.  In summary, the evidence shows that the appellant, at 
most, has occupational and social impairment with 
deficiencies in most areas; but not a total occupational or 
social impairment.

It is the Board's determination that no higher than a 70 
percent schedular rating is warranted under Diagnostic Codes 
9411 and 9432 for PTSD and bipolar disorder.  While the 
veteran is competent to report his symptoms, the 
preponderance of the medical findings are against the award 
of a higher evaluation as they do not indicate symptomatology 
or social/industrial impairment analogous to the criteria for 
a 100 percent scheduler rating.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis, etiology, and degree of impairment, than 
the appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected PTSD, his lay evidence is not credible.  To 
this extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD and bipolar disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


